—In an action for specific performance of a contract for the sale of real property, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Dabiri, J.), dated October 25, 2000, as denied her motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
As the proponent of a motion for summary judgment, the appellant had the burden of establishing her prima facie entitlement to judgment as a matter of law, tendering sufficient evidence to eliminate any material issues of fact from the case (see, CPLR 3212 [b]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853; Zuckerman v City of New York, 49 NY2d 557, 562). Since the appellant failed to make such a showing, the Supreme Court properly denied her motion (see, Winegrad v New York Univ. Med. Ctr., supra; cf., Rawcliffe v Aguayo, 108 Misc 2d 1027). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.